Exhibit 10.1

FIRST AMENDMENT TO LOAN AGREEMENT

DATED JANUARY 14, 2004

 

 

This First Amendment to Loan Agreement (the “First Amendment”) is made as of
this 29th day of March 2005 by and between Charles River Associates Incorporated
(“Borrower”), a Massachusetts corporation with its principal executive office at
the John Hancock Tower, 200 Clarendon Street, T-33, Boston, Massachusetts
02116-5092 and Citizens Bank of Massachusetts, a bank with offices at 28 State
Street, Boston, Massachusetts (the “Lender”) in consideration of the mutual
covenants contained herein and the benefits to be derived herefrom.  Unless
otherwise specified, all capitalized terms shall have the same meaning herein as
set forth in the Agreement (as defined below).

 

W I T N E S S E T H:

 

                WHEREAS, on January 14, 2004, the Borrower and the Lender
entered into a loan arrangement (the “Loan Arrangement”) as evidenced by,
amongst other documents and instruments, a certain Loan Agreement (as may be
amended from time to time, the “Agreement”) by and between the Borrower and the
Lender pursuant to which the Lender agreed to provide certain financial
accommodations to or for the benefit of the Borrower; and

 

                WHEREAS, the Borrower has requested that the Lender extend the
Loan Arrangement and amend certain terms and conditions of the Agreement, and

 

WHEREAS, the Lender has agreed to so amend the Agreement provided the Borrower
and the Lender entered into this First Amendment; and

 

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             The definition of “Current Liabilities” found in alphabetical
order after Section 10 (l) of the Agreement is hereby amended by adding the
following phrase at the end of the definition:

 

                                                “and excluding any convertible
subordinated debt for which the Borrower has not been notified of the intention
to convert.”

 

2.             Section 14(a) of the Agreement is hereby amended by replacing the
date “January 14, 2006” with the date “April 30, 2007”.

 

3.             The Borrower hereby acknowledges and agrees that the Borrower has
no claims, offsets, defenses or counterclaims against the Lender with respect to
the Loan Arrangement or otherwise and to the extent the Borrower may have any
such claims the Borrower hereby WAIVES and RENOUNCES such claims, offsets,
defenses and counterclaims.

 

1

--------------------------------------------------------------------------------


 

4.             This First Amendment and all other documents executed in
connection herewith incorporate all discussions and negotiations between the
Borrower and the Lender either expressed or implied, concerning the matters
contained herein and in such other instruments, any statute, custom or use to
the contrary notwithstanding.  No such discussions or negotiations shall limit,
modify or otherwise effect the provisions hereof.  The modification amendment,
or waiver of any provision of this First Amendment, the Agreement or any
provision under any other agreement or document entered into between the
Borrower and the Lender shall not be effective unless executed in writing by the
party to be charged with such modification, amendment or waiver, and if such
party be the Lender, then by a duly authorized officer thereof.

 

5.             Except as specifically modified herein, the Agreement shall
remain in full force and effect as originally written, and the Borrower hereby
ratifies and confirms all terms and conditions contained in the Agreement.

 

6.             This First Amendment shall be construed in accordance with and
governed by the laws of the Commonwealth of Massachusetts and shall take effect
as a sealed instrument.

 

IN WITNESS WHEREOF, the parties hereof have set their hands and seals as of the
date first written above.

 

 

CHARLES RIVER ASSOCIATES

INCORPORATED

 

 

 

 

By:

 /s/ J. Phillip Cooper

 

 

J. Phillip Cooper

 

 

Executive Vice President, Chief

 

 

Financial Officer

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

By:

 /s/ Michael McAuliffe

 

 

Michael McAuliffe

 

 

Senior Vice President

 

 

 

2

--------------------------------------------------------------------------------